Case 1:18-cr-00457-AJT Document 220 Filed 06/18/19 Page 1 of 6 PageID# 2313



                    UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

UNITED STATES OF AMERICA,


 v.                                    Criminal Case No. 1:18-cr-00457


BIJAN RAFIEKIAN, et al.,

      Defendants.


   MEMORANDUM IN SUPPORT OF NON-PARTY MICHAEL T. FLYNN’S
  MOTION TO INTERVENE AND TO BRIEF PRIVILEGE ISSUES EX PARTE

       Non-Party Michael T. Flynn (“General Flynn”) seeks leave to intervene in

this matter for the limited purpose of addressing ex parte a single issue—the

preservation of his privilege with respect to certain redacted documents to be

submitted to this Court for in camera inspection in accord with the Court’s June

12, 2019 Order. Dkt. No. 209.

                                  Background

       In December 2016, General Flynn retained Covington & Burling LLP

(“Covington”) on behalf of his company, Flynn Intel Group, Inc. (“FIG”), and

himself personally, to represent them jointly in connection with an inquiry by

the U.S. Department of Justice concerning their compliance with the Foreign

Agents Registration Act (“FARA”). On March 7, 2017, Covington filed a retroactive

statement concerning the involvement of FIG, General Flynn and Defendant

Bijan Rafiekian (“Mr. Rafiekian”) on behalf of a foreign entity (the “March 7 FARA

filing”). Afterwards, Covington continued to represent FIG and General Flynn in
Case 1:18-cr-00457-AJT Document 220 Filed 06/18/19 Page 2 of 6 PageID# 2314



connection with investigations by the Special Counsel’s Office and the U.S.

Attorney’s Office for the Eastern District of Virginia.

      Subsequently in the summer of 2017, General Flynn began cooperating

with the Special Counsel’s investigation. That cooperation was formalized in a

plea agreement on December 1, 2017. Thereafter, General Flynn cooperated

extensively with the Special Counsel’s Office, and, pursuant to his plea

agreement and beyond its requirements, he continues to cooperate with the U.S.

Attorney’s Office in this criminal case.

      On March 5, 2019, Mr. Rafiekian subpoenaed Covington’s entire client file

pertaining to FIG and the March 7 FARA filing. Dkt. No. 67. Category 8 of the

subpoena requested that Covington produce its “FIG client file, including, but

not limited to, notes, memoranda, timesheets, billing records, and other

documents associated with the FARA filing on behalf of the company.” Id.

Covington moved to quash the subpoena. Dkt No. 75. On April 9, 2019, this

Court denied the motion to quash and ordered that “all documents within the

scope of the subpoena duces tecum be produced.” Dkt. No. 101.

      Covington produced tens of thousands of documents in response to the

subpoena. However, a small subset, totaling twenty-seven (27) documents, were

produced with redacted passages.

      These redactions relate solely to Covington’s individual representation of

General Flynn. General Flynn asserts, and continues to assert, the attorney-

client and work-product privileges regarding the redacted passages.

      On May 29, 2019, Mr. Rafiekian moved for an in camera inspection of the
Case 1:18-cr-00457-AJT Document 220 Filed 06/18/19 Page 3 of 6 PageID# 2315



redacted documents. Dkt No. 157. This motion was granted by the Court on

June 12, 2019. Dkt No. 209. Covington is to produce unredacted versions of the

twenty-seven (27) documents for an in camera inspection on or before June 19,

2019. Id.

      General Flynn is the holder (or at least a joint holder) of the attorney-client

privilege and work-product doctrine at issue in the redacted documents. The

results of the in camera inspection will directly impact his rights and interests.

As such, General Flynn seeks leave to intervene and address the Court on this

issue. And for obvious reasons, he seeks to address the Court ex parte.

                                    Argument

      “Intervention in criminal cases is generally limited to those instances in

which a third party’s constitutional or other federal rights are implicated by the

resolution of a particular motion, request, or other issue during the course of a

criminal case.” United States v. Carmichael, 342 F. Supp. 2d 1070, 1072 (M.D.

Ala. 2004). “In addition, third parties are occasionally allowed to intervene in a

criminal trial to challenge a request for production of documents on the ground

of privilege, or to protect other rights implicated by a particular proceeding. Id.

(internal citations omitted). See e.g., In re Grand Jury Subpoena (Under Seal), 884

F.2d 124, 125 (noting that the district court allowed a client to intervene to

protect communications within the attorney-client privilege in the context of

grand jury subpoena to his attorney).

      Intervention by General Flynn is appropriate and required now to protect

his attorney-client privileged and work-product protections which are implicated
 Case 1:18-cr-00457-AJT Document 220 Filed 06/18/19 Page 4 of 6 PageID# 2316



by in camera inspection of the redacted documents.

      “[T]he attorney-client privilege protects confidential communications

between the client and the attorney.” United States v. Under Seal (In re Grand

Jury Proceeding), 33 F.3d 342, 348 (4th Cir. 1994). “The client is the holder of

the privilege.” Id. “The attorney-client privilege is the oldest of the privileges for

confidential communications known to the common law.” Upjohn Co. v. United

States, 449 U.S. 383, 389 (1981). “The work product privilege protects an

attorney’s work done in preparation for litigation.” United States v. Under Seal (In

re Grand Jury Proceedings #5), 401 F.3d 247, 250 (4th Cir. 2005). “Because the

work product privilege protects not just the attorney-client relationship but the

interests of attorneys to their own work product, the attorney, as well as the

client, hold the privilege.” Id. (internal citations omitted).

      Depending on the nature of the documents in question, the attorney-client

privilege can also serve as a stand-in to protect a client’s Fifth Amendment rights;

Fisher v. United States, 425 U.S. 391 (1976). Although General Flynn’s penal

interests are not at issue in this case, and although the subpoena here is not

government-issued, his interest in protecting his constitutional rights remains.

      General Flynn was represented by Covington in his personal capacity and

through his company, FIG. At no point during his attorney-client relationship

with Covington, this criminal case, or at any time, has General Flynn waived the

attorney-client privilege or work product protection relating to his individual

representation. As such, General Flynn requests the Court to maintain the

redactions intact, and thereby his privileges.
Case 1:18-cr-00457-AJT Document 220 Filed 06/18/19 Page 5 of 6 PageID# 2317



                                  Conclusion

      For these reasons, General Flynn respectfully requests that the Court

grant him leave to intervene and file ex parte briefing on the redacted documents

no later than June 24, 2019, or at such other time as the Court may direct.


Dated: June 18, 2019                 /s/ Jesse R. Binnall
                                     Jesse R. Binnall, VSB No. 79292
                                     Philip J. Harvey, VSB No. 37941
                                     Harvey & Binnall, PLLC
                                     717 King Street, Suite 300
                                     Alexandria, Virginia 22314
                                     Tel: (703) 888-1943
                                     Fax: (703) 888-1930
                                     jbinnalll@harveybinnall.com

                                     Sidney Powell
                                     Sidney Powell, P.C.
                                     2911 Turtle Creek Blvd., Suite 300
                                     Dallas, Texas 75219
                                     Tel: (214) 707-1775
                                     sidney@federalappeals.com
                                     Admitted Pro Hac Vice

                                     W. William Hodes
                                     The William Hodes Law Firm
                                     3658 Conservation Trail
                                     The Villages, Florida 32162
                                     Tel: (352) 630-5788
                                     wwh@hodeslaw.com
                                     Admitted Pro Hac Vice

                                     Counsel for Non-Party Michael T. Flynn
Case 1:18-cr-00457-AJT Document 220 Filed 06/18/19 Page 6 of 6 PageID# 2318



                          CERTIFICATE OF SERVICE

      I hereby certify that on June 18, 2019, I filed the foregoing in the office of

the Clerk, which will provide notice to all counsel of record, using the CM/ECF

system.



                                      /s/ Jesse R. Binnall
                                      Jesse R. Binnall, VSB # 79292
                                      Harvey & Binnall, PLLC
                                      717 King Street, Suite 300
                                      Alexandria, VA 22314
                                      Tel: (703) 888-1943
                                      Fax: (703) 888-1930
                                      jbinnall@harveybinnall.com

                                      Counsel for Non-Party Michael T. Flynn
